DETAILED ACTION

This Office action is in response to Applicant’s amendment filed January 28, 2022.  Applicant has amended claims 3 and 20.  New claim 21 has been added.  Currently, claims 1-21 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office action, Paper No. 20210727.

The objection of the first paragraph of the specification is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-20 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lallier et al, US 2007/0032394, is maintained for the reasons of record.

The rejection of claims 1-3 and 5-19 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Robin et al, US 2015/0329806, is maintained for the reasons of record.

The rejection of claim 20 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Robin et al, US 2015/0329806, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,934,507 is maintained for the reasons of record. 

The provisional rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 and 6-21 of copending Application No. 16/166,838 is maintained for the reasons of record.  Furthermore, the examiner notes that copending Application No. 16/166,838 has issued as U.S. Patent No. 11,124,744.

                                          NEW GROUNDS OF REJECTION 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lallier et al, US 2007/0032394.
Lallier et al, US 2007/0032394, discloses the stabilization of trans-1,2-dichloroethylene for the purpose of its use in the treatment of solid surfaces, wherein the stabilized solution comprises at least one acid acceptor, at least one radical scavenger, at least one Lewis base and at least one compound possessing a buffering effect (see abstract).  It is further taught by Lallier et al that suitable acid acceptors include butylene oxide (see paragraph 13), that suitable radical scavengers include alkenes, 1,4-dioxane, furan, and tetrahydrofuran (see paragraph 14), that suitable Lewis bases include acetone, methyl ethyl ketone, methyl acetate, and methyl tert-butyl ether (see paragraph 16), and that the overall content of the stabilized solution that is added to the trans-1,2-dichloroethylene solution is less than 50,000 ppm (i.e. less than 5.0% by weight of the stabilized solution and at least 95% by weight of the trans-1,2-dichloroethylene solution; see paragraphs 20-22), per the requirements of the instant invention.  Specifically, note Examples 1-3.  Therefore, instant claim 21 is anticipated by Lallier et al, US 2007/0032394.
.

Claim 21 is rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Robin et al, US 2015/0329806.
Robin et al, US 2015/0329806, discloses a composition comprising 90-99% by weight of trans-1,2-dichloroethylene, 0.1% by weight of methylperfluoroheptene ethers and 0.1% by weight of 1,1,1,2,2,3,4,5,5,5-decafluoropentane, wherein the composition is non-flammable (see abstract).  It is further taught by Robin et al that the composition further contains up to 25% by weight of a propellant, such as propane, butane, pentane and dimethyl ether (see paragraph 27), and up to 1% by weight of a surfactant (see paragraphs 28-30), and that the composition is used in a process to remove and deposit materials on a surface by wiping, spraying, and vapor degreasing (see paragraphs 44-58), per the requirements of the instant invention.  Specifically, note Examples 1-5 and Tables 1-4.  Therefore, instant claim 21 is anticipated by Robin et al, US 2015/0329806.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,934,507.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,934,507 discloses a similar solvent composition comprising at least 80% by weight of trans-1,2,-dichloroethylene, 0.1-20% by weight of an organic compound, such as methanol, and adjunct ingredients, wherein the composition comprises less than 2% by weight of halogenated organic compounds other than t-DCE, and wherein the composition is used in a process to clean or deposit a material on a surface (see claims 1-19 of U.S. Patent No. 10,934,507), as required in the instant claims.  Therefore, instant claim 21 is an obvious formulation in view of claims 1-19 of U.S. Patent No. 10,934,507.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,124,744.  Although the claims at U.S. Patent No. 11,124,744 claims a similar solvent composition comprising 85-99.9% by weight of trans-1,2,-dichloroethylene, 0.1-15% by weight of an oxygenated solvent, such as methanol, and adjunct ingredients, wherein the composition is used in a process to clean or deposit a material on a surface (see claims 1-19 of U.S. Patent No. 11,124,744), as required in the instant claims.  Therefore, instant claim 21 is an obvious formulation in view of claims 1-19 of U.S. Patent No. 11,124,744.

Response to Arguments
Applicant's arguments filed January 28, 2022 have been fully considered but they are not persuasive.
Applicant argues that Lallier et al, US 2007/0032394, does not teach or suggest in general a solvent composition that is nonflammable, as required by applicant in the instant claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that although Lallier et al is silent with respect to the flammability of their solvent composition, that the solvent compositions disclosed in Lallier et al would inherently meet the nonflammable requirement of the instant invention, since products of identical chemical composition cannot have mutually exclusive properties.
Applicant further argues that Robin et al, US 2015/0329806, does not teach or suggest in general a solvent composition that is nonflammable, as required by applicant in the instant claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Robin et al clearly discloses that their composition 
Applicant further argues that Robin et al, US 2015/0329806, does not teach or suggest in general a solvent composition that contains less than 2% by weight of halogenated organic compounds other than t-DCE, as required by applicant in the instant claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Robin et al clearly discloses that their composition contains up to 99% by weight of trans-1,2-dichloroethylene, 0.1% by weight of methylperfluoroheptene ethers, and 0.1% by weight of 1,1,1,2,2,3,4,5,5,5-decafluoropentane (see abstract), per the requirements of the instant invention.
The examiner notes that applicant has requested that the obviousness-type double patenting rejections over U.S. Patent Nos. 10,934,507 and 11,124,744 be held in abeyance until an indication of allowable subject matter in the instant application is identified.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
March 24, 2022